United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2069
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Joe Dee Couch,                          *    [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: November 8, 2002

                                 Filed: November 25, 2002
                                  ___________

Before WOLLMAN, LAY, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Couch was convicted of conspiracy to distribute methamphetamine, in
violation of 28 U.S.C. §§ 841(a)(1), (b)(1)(A), 846. Couch appeals the district
court’s1 determination that he was a career offender and its denial of his trial and
post-trial motions challenging the sufficiency of the evidence to support his
conviction. We affirm.



      1
       The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
                                           I.

       Couch challenges the district court’s determination that he was a career
offender under USSG § 4B1.1 for the purposes of sentencing. “We review the
application of the guidelines . . . de novo and factual findings for clear error.” United
States v. Gomez, 271 F.3d 779, 781 (8th Cir. 2001) (citations omitted).

       Couch contends that the district court improperly construed his conviction of
aggravated misdemeanor assault in 2000 as a prior felony conviction for a “crime of
violence” such that he was classified as a career offender under the sentencing
guidelines. See USSG § 4B1.1. To be sentenced as a career offender, a defendant
must have been at least eighteen years old at the time of the offense for which he is
being sentenced and have “at least two prior felony convictions of either a crime of
violence or a controlled substance offense.” Moreover, the offense for which the
defendant is being sentenced must be a “felony that is either a crime of violence or
a controlled substance offense.” USSG § 4B1.1. Under § 4B1.1, a prior adult federal
or state conviction qualifies as a prior felony conviction if the offense is “punishable
by death or imprisonment for a term exceeding one year, regardless of whether such
offense is specifically designated as a felony and regardless of the actual sentence
imposed.” USSG § 4B1.2, cmt. n.1 (2002); United States v. Taylor, 98 F.3d 768, 773
n.2 (3d Cir. 1996). Couch was convicted as an adult of both aggravated assault,
which carries a prison sentence of two years, and continuing criminal enterprise, a
controlled substance offense that carries a sentence of ten years. Accordingly, the
district court did not err in classifying Couch as a career offender under § 4B1.1.

                                           II.

      We review Couch’s challenge to the sufficiency of the evidence de novo,
considering the evidence in the light most favorable to the verdict and taking all

                                          -2-
reasonable inferences supporting the verdict as established. United States v.
Shoffner, 71 F.3d 1429, 1433 (8th Cir. 1995). We “will uphold the conviction if . .
. a reasonable jury could conclude that the defendant was guilty beyond a reasonable
doubt.” United States v. Allen, 297 F.3d 790, 796 (8th Cir. 2002) (citing United
States v. Echols, 144 F.3d 584, 585 (8th Cir. 1998)). To convict Couch of conspiracy
to distribute methamphetamine, the government was required to prove that a
conspiracy to distribute methamphetamine existed, of which Couch was knowingly
and intentionally a member. United States v. Hernandez, 299 F.3d 984, 988 (8th Cir.
2002). After a careful review of the record, we conclude that a reasonable jury could
find beyond a reasonable doubt that Couch knowingly and intentionally participated
in a conspiracy to distribute methamphetamine.

      The judgment is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-